United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-50444
                            Conference Calendar


UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

LUIS RAUL RAMIREZ-PALOMO

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                        USDC No. 3:04-CR-547-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      Luis Raul Ramirez-Palomo appeals his concurrent 108-month sentences
for importing and possessing with the intent to distribute cocaine.   Ramirez-
Palomo argues that his Sixth Amendment right to a jury trial was violated
because the district court found facts used to determine his guideline range of
imprisonment. “[W]ith the mandatory use of the Guidelines excised, the Sixth
Amendment will not impede a sentencing judge from finding all facts relevant


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-50444

to sentencing.” United States v. Johnson, 445 F.3d 793, 798 (5th Cir.), cert.
denied, 126 S. Ct. 2884 (2006). The judgment of the district court is AFFIRMED.




                                      2